DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-9, 16-26 are pending.  Claims 1-3, 5-9 and 16-18 are the subject of this FINAL Office Action.  Claims 4 and 19-26 are withdrawn.  Claims 10-15 are canceled.  Claims 16-26 are new.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Election/Restrictions
Newly submitted claims 19-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: independent claim 19 does not require a controller electrically coupled to the data connector, and previously examined claims 1-3 and 5-9 did not require additional elements of new claims 19-26 (e.g. spring contacts, pulse motor, etc).  Inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect due to the exclusion of a controller electrically coupled to the data connector, and additional elements of new claims 19-26 (e.g. spring contacts, pulse motor, etc). Furthermore, the inventions as , 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 19-26 withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretations
The following items are not included within the “printing system” and any description of their intended use with the system is “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”  (See MPEP § 2114(II)):
“supply container” with “supply container chip” and “interface” therewith (claim 1), “fin” of “supply container (claims 7-8), and “long axis” of “supply container” (claim 9).
Thus, claim 1 only recites the following structural features:
Rail capable of moving between positions; and
Data connector “coupled” to rail.
“Coupled” is broadly interpreted as two things joined or linked in any way, at any length physically.	

	Amended claim 1 states “wherein with the data connector engaged with the interface of a supply container chip, the controller accesses the supply container chip for read operations,” which is an intended use of the controller and data connector, and fails to distinguish over the prior art generic data connector and generic controller.

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9 and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over HONDA (US 2015/0306666), in view of HERZOG (US20170087770).
	As to claim 1, HONDA teaches a 3D printing system comprising: a rail 23 or 24 (Figs. 1-6); and a data connector 25a or 33a coupled to the rail 23 or 24 (Figs. 1-6), wherein the rail is moveable between a first position where the data connector is disengaged from an interface of a supply container chip and a second position where the data connector is engaged with the interface of a supply container chip (removable powder cartridge 21; Figs. 1-6).
	As to claim 2, HONDA teaches a motor (paras. 0066, 0144).
	As to claim 3, HONDA teaches the data connector is an electrical connector (paras. 0061).
	As to claim 5, HONDA teaches “The terminal receptor 25 has a guide terminal 25a that is electrically connected with the cartridge connecting terminal 33a mounted on the terminal connector 33,” which is considered a “sensor” capable of indicating that the cartridge 21 is engaged or disengaged from the rail 23 or 24 (para. 0061).
	As to claims 7-8, HONDA teaches “alignment component” 32/65 with notch which 24 (Figs. 4, 5, 10).
	As to claim 9, HONDA teaches rail 23 or 24 movable parallel to container 21 (Figs. 1-6).
	As to claim 17, HONDA teaches that the chip contains electrical contacts (para. 0061).
	HONDA does not explicitly teach a controller electrically coupled to the data connector.  Further, as to the intended uses of read and write operations of the controller on the chip through the data connector, the Office presents rejections for such a system with controller and chip with data connector configured for reading and writing in the interest of compact prosecution.
	However, HERZOG makes clear that read and write operations on exchangeable containers in 3D printers was a familiar technique to allow “after the building operation, an assignment to a customer, an analysis and/or further transport and/or specific further processing of the workpiece can be performed at other stations on an automated, object-individualized basis” (HERZOG, para. 0005).  
	This problem is solved according to the characterizing part of claim 1 by providing a memory chip, which can be removed with the exchangeable container and/or with the built object from the process chamber of the device, is assigned to the object, can be read by means of an electronic reading device and has stored on it manufacturing data belonging to the additive manufacturing process, subsequent processing steps and/or following processing stations and/or for automatically storing a building record and/or for controlling items of processing equipment, transporting paths and/or storage positions

(para. 0006).  In other words, HERZOG demonstrates that reading and writing (“electronic reading device and . . . for automatically storing a building record”) data to exchangeable containers using controllers electrically coupled to a data connector and chip on exchangeable container was a known option to allow automated downstream 3D printing steps.  A skilled 
	As to claims 16 and 18, this states an intended use of the controller but fails to distinguish over the generic prior art controllers.
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar exchangeable container read and write controller techniques to the exchangeable supply containers of HONDA to allow automated 3D printing with a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over HONDA, in view of HERZOG, in further view of SWANSON (US 2013/0164960).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar pogo pins/sprung electrodes (claimed “spring contacts”) to the container connections of HONDA to similarly allow detection of container connections with a reasonable expectation of success.
As to claim 1, HONDA teaches the elements of this claim as explained above.
	HONDA does not explicitly teach wherein the data connector comprises spring contacts, also known as sprung electrodes and pogo pins.
	However, SWANSON demonstrates that skilled artisans would have been motivate to include connection sensor with electrical connector on build material supply components in order to allow detection of build material connection to 3D print systems, and amounts of build material among other parameters.  For example, SWANSON teaches “universal adapter for use 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar universal connectors with POGO pins to the connections of HONDA to yield known automatic relay of information with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over HONDA, in view of HERZOG, in further view of LEBRON (WO2017014779A1), FUJIMORI (US9154649B2) and YAMANE (US8843034B2).
This rejection is presented in the interest of compact prosecution to the extent the specification discloses a 3D printing system comprising alignment component coupled to rail and comprises a V-shaped notch, and supply container/hopper comprising fin configured to engage V-shaped notch (Figs. 3 & 5).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar guide structures such as V-notches with fins to the guide structures of HONDA to yield familiar guided connections of HONDA with a reasonable expectation of success.
As to claims 1 and 7, HONDA teaches the elements of this claim as explained above.
	HONDA does not explicitly teach 3D printing system comprising alignment component coupled to rail and comprises a V-shaped notch, and supply container/hopper comprising fin configured to engage V-shaped notch.
	However, the prior art demonstrates that skilled artisans would have been motivated to substitute familiar connections/guides for the connections/guides of HONDA with success.  For example, LEBRON shows a V-shaped notch 50/30 that connects with “fin” 12/32 that allows plugging containers in printers (Fig. 5).  FUJIMORI shows V-shaped notch on back of connector 26 in Figure 6 for printer systems (see annotated Fig. 6 below): 

    PNG
    media_image1.png
    403
    359
    media_image1.png
    Greyscale

Finally, YAMANE shows V-shaped notch (that engages fin/extension on cap holder 73) on toner containers 32Y in Figure 6 for printer systems (see annotated Fig. 6 below):

    PNG
    media_image2.png
    355
    536
    media_image2.png
    Greyscale
.
In other words, a skilled artisan would have been familiar with V-shaped notches to engage fins or other extensions on an item to be connected, and easily adapted this common configuration to any other connection.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to simply substitute familiar V-shaped notch connections for other known connections to yield predictable connections with a reasonable expectation of success.  See MPEP § 2143(I)(B).
Prior Art
The following prior art is pertinent to electrical connections on rail-guided printer systems: US 2015/0037050; US 2009/0232526; WO 2004/044816 A1; US20020149646; US20030174185; WO2001054912; US20090096836.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743